Xiang Fu He v Troon Mgt., Inc. (2018 NY Slip Op 00382)





Xiang Fu He v Troon Mgt., Inc.


2018 NY Slip Op 00382


Decided on January 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2018

Sweeny, J.P., Richter, Andrias, Webber, Oing, JJ.


5495 111331/09

[*1]Xiang Fu He, Plaintiff-Respondent,
vTroon Management, Inc., et al. Defendants-Appellants. [And a Third Party-Action]


Rosenbaum & Taylor, P.C., White Plains (Scott Taylor of counsel), for appellants.
Michael H. Zhu, P.C., New York (Michael H. Zhu of counsel), for respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered June 23, 2016, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants cannot be held liable for injuries allegedly sustained by plaintiff when he slipped on snow and ice on the sidewalk adjacent to their property, because they were out-of-possession landlords with no contractual obligation to keep the sidewalks clear of snow and ice, and the presence of snow and ice does not constitute a significant structural or design defect (Bing v 296 Third Ave. Group, L.P., 94 AD3d 413 [1st Dept 2012], lv denied 19 NY3d 815 [2012]; accord Cepeda v KRF Realty LLC, 148 AD3d 512 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2018
CLERK